Citation Nr: 1210792	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  07-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic left hand/wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic left hand/wrist disability.  

In January 2009, the Veteran and his representative appeared at the RO to present oral testimony in support of his claim before a Decision Review Officer (DRO).  A copy of the transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In June 2010, the Board remanded the case for further evidentiary development, including scheduling the Veteran for a VA medical examination to obtain a nexus opinion addressing the issue currently on appeal.  Following this development, the denial of service connection for a left hand/wrist disability was confirmed in a May 2011 rating decision/supplemental statement of the case.  Thereafter, the case was returned to the Board and the Veteran now continues his appeal.


FINDINGS OF FACT

A chronic left hand and wrist disability, currently diagnosed as carpal tunnel syndrome, did not have its onset during active military service.


CONCLUSION OF LAW

A chronic left hand and wrist disability was not incurred in active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the Veteran filed his original claim for VA compensation for a chronic left hand/wrist disability in November 2005.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

A letter issued in December 2005 satisfied the duty to notify provisions with respect to the above requirements, as well as (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  A subsequent March 2006 letter also notified the Veteran of how VA determined (4) degree of disability and (5) effective date.  Accordingly, VA has met the duty to notify provisions of the VCAA by action of the aforementioned letters.  As the December 2005 and March 2006 letters preceded the initial adjudication of the left hand/wrist claim in the April 2006 rating decision now on appeal, the Board finds that there is no timing defect associated with this notice letter.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the duty to assist the Veteran has been satisfied.  All relevant records are in the Veteran's claims file, including his service treatment records and current VA medical records dated 2004 - 2010.  Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record and is obtainable.  In a signed statement dated in May 2011, which was received from the Veteran in response to a May 2011 supplemental statement of the case, he affirmed that he had no further evidence to submit in support of his claim.  The Veteran has also had the opportunity to present oral testimony, evidence, and argument in support of his left hand/wrist claim, including at the January 2009 DRO hearing.  

Pursuant to the Board's remand of June 2010, the Veteran has also been provided with a VA medical examination in September 2010, in which a nexus opinion specifically addressing the matter on appeal was obtained.  The Board notes that the Veteran's pertinent clinical history and claims file was reviewed by the opining physician during the course of the examination, and that the nexus opinion obtained was predicated on this review.  A clinical rationale to support the nexus opinion was also provided by the examining physician.  Thus, the Board concludes that the September 2010 medical examination report is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As the RO has substantially complied with the Board's remand of June 2010, further remand for corrective action is unnecessary.  [See Stegall v. West, 11 Vet. App. 268 (1998): A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999): Exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.]

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

In order to establish a right to compensation for a disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Certain chronic diseases, including degenerative arthritic joint disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service if the claimant has served for a period of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of left hand or wrist pain or orthopedic complaints relating to the left hand/wrist in service will permit service connection for arthritis of the left hand/wrist, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes that the Veteran does not assert that his current left hand/wrist disability - ultimately diagnosed as carpal tunnel syndrome - is proximately due to, or otherwise aggravated by his service-connected disabilities.  Presently, he is service-connected for sleep apnea with restrictive airway disease, rated 50 percent disabling; residuals status-post lumbar fusion with scar and degenerative joint disease of the sacroiliac joints without neurologic involvement, rated 40 percent disabling; left shoulder impingement syndrome with trapezius strain (major upper extremity), rated 30 percent disabling; right shoulder impingement syndrome (minor upper extremity), rated 10 percent disabling; cervical strain with disc degeneration and disc space narrowing at C4-C5 and C5-C6, rated 10 percent disabling; bilateral chondromalacia patella, with each knee rated noncompensably disabling; bilateral shin splints, rated noncompensably disabling; allergic rhinitis, rated noncompensably disabling; gastroesophageal reflux disease, rated noncompensably disabling; and bilateral onychomycosis of the feet, rated noncompensably disabling.  The Veteran's combined rating for his service-connected disabilities is 90 percent.)

As relevant, the Veteran's service treatment records show normal upper extremities on enlistment examination in January 1994, and that he denied having any history of problems with his hands.  Medical reports show that he is left hand dominant.  In a January 1994 medical prescreening, and in subsequent medical statements dated in November 2002 and June 2003, the Veteran affirmed that he had no impaired use of his hands.  Of note is a December 2002 treatment report showing that the Veteran presented with complaints of only right hand pain, but no pertinent complaints regarding the left hand currently at issue.  Although the Veteran denied having impaired use of his hands in June 2003, he did report having a sensation of occasional loss of grip strength in his hands accompanied by pain.  The report of a January 2004 pre-discharge VA examination shows that the Veteran again reported occasionally experiencing a sensation of weakened grip strength with hand pain, bilaterally, right greater than left.  Examination shows, however, that he had full grip strength and full range of hand and finger motion, bilaterally.

The Veteran separated from active duty in March 2004.  Post-service VA records show that in March 2007 he complained of experiencing left hand pain and problems gripping objects.  A March 2007 X-ray study of the Veteran's left hand revealed normal radiographic findings, indicating that no bony or arthritic abnormalities were present.  The Veteran was prescribed a supportive brace for his left wrist.

Outpatient treatments notes dated in August 2007, April 2008, December 2008, and January 2009 show that the Veteran presented with complaints of left wrist pain.

At a January 2009 DRO hearing, the Veteran testified that he did not sustain any precipitating injury in service that led to his current left hand/wrist complaints, but that he noticed having left hand/wrist symptoms beginning in active duty, which he believed to be the result of his overuse of his left hand in active service for all his primary military functions and tasks, including operating weapons and equipment, due to his being left hand dominant.  He reported that his left hand/wrist symptoms began in service as an occasional "locking" of his left hand into a closed fist.  He stated that this was not a daily occurrence, but that it did begin in service.  Otherwise, he denied having any prior history of left hand injury before entering service.  He reported that he first began to seek and obtain medical treatment for his left hand from VA in 2005.  He now used a supportive brace and prescription pain medications to reduce his left hand/wrist symptoms.  These symptoms were not a daily occurrence, but could be brought about by physical motion and use.

As relevant, on VA clinical examination of the Veteran's left hand/wrist in September 2004, the Veteran reported developing left hand pain in service in 1996, which he attributed to trauma from vibrations associated with handling and firing weapons, particularly machine guns, and from handling a rucksack during repeated deployments.  (The Board notes that the Veteran's DD-214 Form reflects that he served as an infantryman in Army service and that he was decorated with the Expert Infantryman Badge.  This award, while not denoting participation in combat, indicates that the Veteran would likely have handled and operated small arms on a regular basis in the performance of his usual military duties.)  The Veteran reported having sensations skin to electrical shocks in his left hand, wrist, and palm at least 5 times per day, with associated cramping sensations lasting for up to 30 seconds thereafter.  The examiner observed that the Veteran pointed to his left carpal-metacarpal area as the locus of these symptoms but did not identify the median nerve distribution of his left upper extremity.  The report reflects that the Veteran underwent an electromyographic (EMG) study of his left hand/wrist in September 2009.

Clinical examination and medical imaging studies revealed no acute fractures or dislocations in either wrist, or the presence of any significant bony degenerative changes or soft tissue swelling.  EMG of 2009 revealed mild left sensory nerve loss consistent with carpal tunnel syndrome (CTS).  The examining physician's diagnosis was CTS and, based on his examination and his review of the Veteran's claims file, the VA examiner presented the following nexus opinion:

With respect to the left hand disorder, this condition is less likely as not caused by or [is the] result of military service.  The rationale for this is the lack of chronicity in the health record both in the military and his civilian life that would establish chronic carpal tunnel syndrome.

The Board has carefully considered the evidence discussed above and concludes that the weight of the evidence is against the Veteran's claim for VA compensation for a chronic left hand/wrist disability.  Although a complaint of reduced grip strength and hand pain is noted in service, the objective clinical evidence shows no diagnosis of a chronic left hand/wrist disability during service, or onset of an arthritic disability affecting the left hand or wrist in service or to a compensable degree within one year following the Veteran's separation from active duty in March 2004.  

The Board notes that the Veteran has reported onset of left hand/wrist pain and reduced grip strength during service and continuing ever since to the present time, and essentially contends that this establishes chronicity of his current left CTS diagnosis with his period of active duty.  He also contends that his left CTS is the result of using his dominant upper extremity to handle and operate weapons and execute the main physical tasks associated with his military duties as an infantryman.  Although recognizing that the Veteran is competent to report his own perceived left hand and wrist symptoms (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), the Board notes that there is nothing in the record that establishes that he has had the requisite formal medical training that would confer upon him the competence to diagnose his condition and present commentary and opinion regarding the cause or etiology of the diagnosis.  As such, his statements that his in-service left hand and wrist symptoms represented his current left CTS diagnosis for purposes of establishing a nexus with service, and his statements associating his left CTS with the physical tasks he performed in pursuit of his military duties, are not accorded any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
 
Ultimately, owing to his expertise and medical training, the VA physician who examined the Veteran in September 2010 and reviewed the Veteran's relevant clinical history is the only party involved in this appeal who is competent to present a valid nexus opinion.  His nexus opinion possesses great probative weight in factually determining the medical likelihood that the Veteran's left CTS was related to his period of active duty.  As the examining physician has opined that it is less likely than not that the Veteran's left CTS was related to military service, based on the rationale that there is lack of chronicity in the health record both in service and post-service that would establish chronic carpal tunnel syndrome, the Board must conclude that the weight of the evidence is against the Veteran's claim for service connection for a chronic left hand/wrist disability.  Because the evidence in this case is not approximately balanced with respect to merits of the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a chronic left hand/wrist disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


